NIX, Judge.
Plaintiff in error, Theodore Ray Perry, hereinafter referred to as the defendant, was charged in the District Court of Kay County with the crime of Burglary Second Degree. He entered a plea of guilty, and was sentenced to Four Years in the penitentiary. From that judgment and sentence he has appealed alleging that he was not represented by counsel when he entered his plea of guilty.
This Court has carefully examined the record in the instant case, and find that the defendant was represented by counsel until the day before he entered his plea of “Guilty”. At page 32 of the case-made the defendant declined the services of a court-appointed attorney. We further find that the defendant was fully advised of his rights by the trial judge. This Court *232held in Shelton v. Page, Okl.Cr.App., 429 P.2d 525:
“After his constitutional rights have been explained, where one accused of crime knowingly and intelligently waives his constitutional and statutory rights to he represented by counsel, to trial by jury, and voluntarily enters his plea of guilty to the crime charged, he is not entitled to post-conviction appeal.”
In the instant case, defendant would not be entitled to complain of error where he freely and intelligently waived his right to assistance of counsel, where his rights were fully explained to him, and he waived all, with the exception of an appeal, which was granted at the expense of the state, and an attorney appointed by the court to represent him on appeal.
It is the opinion of this Court that the defendant knew exactly what he was doing, and was denied none of his constitutional rights. The judgment and sentence is accordingly affirmed.
BRETT, P. J., and BUSSEY, J., concur.